Name: Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1996-04-16

 Avis juridique important|31996D0645Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000) Official Journal L 095 , 16/04/1996 P. 0001 - 0008DECISION No 645/96/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4) in the light of the joint text approved on 31 January 1996 by the Conciliation Committee,(1) Whereas, pursuant to Article 3 (o) of the Treaty, Community action must include a contribution towards the attainment of a high level of health protection; whereas Article 129 of the Treaty expressly provides for Community competence in this field insofar as the Community contributes to it by encouraging cooperation between Member States and, if necessary, by lending support to their action;(2) Whereas the actions to be carried out must be undertaken within the framework for action in the field of public health set out by the Commission and take into account, as the Council requested in its Resolution of 27 May 1993 (5), other actions undertaken by the Community in the field of public health or having an impact on public health;(3) Whereas the Council, in its Resolution of 2 June 1994 (6) in response to the Commission communication of 24 November 1993 on the framework for action in the field of public health, included health promotion, education and training among the priority areas for action for which the Commission was invited to bring forward proposals for action;(4) Whereas, in their Resolution of 23 November 1988 concerning health education in schools (7), the Council and the Ministers for Education meeting within the Council emphasized that certain eating habits, the uncontrolled use of some chemical substances and medicines, drug abuse, smoking and environmental pollution have a harmful effect on health, also bearing in mind the problems of safety and accident prevention;(5) Whereas, in their Resolution of 3 December 1990 concerning an action programme on nutrition and health (8), the Council and the Representatives of the Governments of the Member States meeting within the Council underlined that the promotion of a healthy lifestyle as regards nutrition is vitally important to enable people to make the necessary choices for ensuring appropriate nutrition in keeping with individual needs;(6) Whereas, in their Conclusions of 13 November 1992 (9), in response to the Commission communication to the Council of 11 May 1992 on health education in schools, the Council and the Ministers for Health of the Member States meeting within the Council identified school as a vital setting for systematically developing a healthy lifestyle at an early age that would enable sickness and accidents to be reduced; whereas they considered that there were a variety of other settings such as local communities, homes, workplaces and hospitals, in which health education had a central role; whereas they invited the Commission to strengthen cooperation between Member States in implementing effective health education measures in the various settings;(7) Whereas in its resolution of 19 November 1993 on public health policy after Maastricht (10) the European Parliament formulated a series of proposals for Community action in the field of accident prevention and prevention of cardiovascular diseases which are not currently the subject of Community programmes;(8) Whereas, in its Resolution of 2 June 1994 concerning cardiovascular diseases (11), the Council invited the Commission to examine actions to encourage their prevention and further study of the risk factors for such diseases;(9) Whereas the results of the integrated approach adopted in the joint World Health Organization - Council of Europe - European Community Project entitled 'The European Network of Health-Promoting Schools` are encouraging with respect to ways of implementing health promotion in particular settings;(10) Whereas it is recognized that socio-economic conditions such as urbanization, housing, unemployment and social exclusion have to be taken into consideration in the promotion of health, particularly for those living in deprived areas;(11) Whereas health education and information are expressly mentioned in the provisions of the Treaty dealing with public health, and constitute a priority for Community action in public health;(12) Whereas, by reason of its scale and effects, Community action in support of health promotion enables the objectives envisaged to be more effectively achieved;(13) Whereas cooperation with the competent international organizations and with non-member countries should be strengthened;(14) Whereas a multiannual programme should be launched with clear objectives for Community action, and priority measures should be selected, as well as appropriate mechanisms for the evaluation of such action, with a view to promoting the health of all the citizens of the Community;(15) Whereas this programme must contribute to raising awareness of health determinants and risk factors and encourage the development of an integrated approach to health promotion;(16) Whereas, from an operational point of view, the activities undertaken in the past in terms of both the establishment of Community networks of non-governmental organizations and of the mobilization of all those involved in health promotion and education should be safeguarded and developed;(17) Whereas the programme must take account of past and current measures implemented in the Member States either by the competent authorities or by other parties involved in health policy;(18) Whereas, however, possible duplication of effort should be avoided by the promotion of the exchange of experience and by the joint development of basic information modules for the general public, for health education and for training members of the health-care professions;(19) Whereas the objectives of this programme and the actions undertaken to implement it form part of the health protection requirements referred to in the third subparagraph of Article 129 (1) of the Treaty and as such form a constituent part of the Community's other policies;(20) Whereas it is important that the Commission ensures implementation of this programme in close cooperation with the Member States; whereas, to that end, provision should be made for a procedure to ensure that Member States are fully involved in implementing the plan;(21) Whereas a modus vivendi between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was concluded on 20 December 1994;(22) Whereas this Decision lays down, for the entire duration of this programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(23) Whereas this programme should run for five years in order to allow sufficient time for actions to be implemented to achieve the objectives set;(24) Whereas, in order to increase the value and impact of the action programme, a continuous assessment of the measures undertaken should be carried out, with particular regard to their effectiveness and the achievement of objectives at both national and Community level and, where appropriate, the necessary adjustments should be made;(25) Whereas responsibility for measures concerning sex education in general, especially measures designed to further integrate such education within schools, lies with the Member States, with due regard to their structures, especially schools,HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programme 1. A programme of Community action on health promotion, information, education and training, hereinafter referred to as 'the programme`, shall be adopted for the period 1 January 1996 to 31 December 2000 within the framework for action in the field of public health.2. The objective of the programme shall be to contribute towards ensuring a high level of health protection and shall comprise actions aimed at:- encouraging the 'health promotion` approach in Member States' health policies by lending support to various cooperation measures (exchanges of experience, pilot projects, networks, etc.),- encouraging the adoption of healthy lifestyles and behaviour,- promoting awareness of risk factors and health-enhancing aspects,- encouraging intersectoral and multidisciplinary approaches to health promotion, taking account of the socio-economic factors and the physical environment necessary for the health of the individual and the community, especially for disadvantaged groups.3. The actions to be implemented under the programme and their specific objectives are set out in the Annex under the following headings:A. Health promotion strategies and structuresB. Specific prevention and health promotion measuresC. Health informationD. Health educationE. Vocational training in public health and health promotion.Article 2Implementation 1. The Commission shall ensure the implementation, in close cooperation with the Member States, of the actions set out in the Annex, in accordance with Article 5.2. The Commission shall cooperate with the institutions and organizations which are active in the field of health promotion, information, education and training.Article 3Budget 1. The financial framework for implementation of the programme for the period referred to in Article 1 shall be ECU 35 million.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.Article 4Consistency and complementarity The Commission shall ensure that there is consistency and complementarity between actions to be implemented under the programme and the other relevant Community programmes and initiatives, as part of public health action or the fields of education and vocational training (Socrates and Leonardo da Vinci programmes), research (Biomed II) and health and safety at work.Article 5Committee 1. The Commission shall be assisted by a Committee consisting of two members designated by each Member State and chaired by a representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken concerning:(a) the Committee's rules of procedure;(b) an annual work programme indicating the priorities for action;(c) the arrangements, criteria and procedures for selecting and financing projects under the programme, including those involving cooperation with international organizations competent in the field of public health and participation of the countries referred to in Article 6 (2);(d) the evaluation procedure;(e) the arrangements for dissemination and transfer of results;(f) the arrangements for cooperating with the institutions and organizations referred to in Article 2 (2).The Committee shall deliver its opinion on the draft measures referred to above within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event:- the Commission shall defer application of the measures which it has decided upon for a period of two months from the date of such communication;- the Council, acting by a qualified majority, may take a different decision within the time limit laid down in the first indent.3. In addition, the Commission may consult the Committee on any other matter concerning the implementation of the programme.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its opinion recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.4. The representative of the Commission shall keep the Committee regularly informed of:- financial assistance granted under the programme (amount, duration, breakdown and beneficiaries),- Commission proposals or Community initiatives and the implementation of programmes in other areas which are of direct relevance to achievement of the objectives of the programme, with a view to ensuring the consistency and complementarity referred to in Article 4.Article 6International cooperation 1. In the course of implementing the programme, cooperation with non-member countries and with international organizations competent in the field of public health, in particular the World Health Organization and the Council of Europe as well as non-governmental organizations active in the areas covered by this programme, will be encouraged and implemented in accordance with the procedure laid down in Article 5.2. The programme shall be open to participation by the associated countries of Central and Eastern Europe (Accee) in accordance with the conditions laid down in the Additional Protocols to the Association Agreements relating to participation in Community programmes, to be concluded with those countries. The programme shall be open to participation by Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, in accordance with procedures to be agreed with those countries.Article 7Monitoring and evaluation 1. The Commission, taking into account the reports drawn up by the Member States and with the participation, where necessary, of independent experts, shall ensure that an evaluation is made of the actions undertaken.2. The Commission shall submit to the European Parliament and the Council an interim report halfway through the programme and a final report on completion thereof. The Commission shall incorporate into these reports the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions.Done at Brussels, 29 March 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentT. TREU(1) OJ No C 252, 9. 9. 1994, p. 3, and OJ No C 135, 2. 6. 1995, p. 2.(2) OJ No C 102, 24. 4. 1995, p. 15.(3) OJ No C 210, 14. 8. 1995, p. 81.(4) Opinion of the European Parliament of 15 March 1995, (OJ No C 89, 10. 4. 1995, p. 72), Council Common Position of 2 June 1995 (OJ No C 216, 21. 8. 1995, p. 21) and Decision of the European Parliament of 25 October 1995 (OJ No C 308, 20. 11. 1995). Decision of the European Parliament of 15 February 1996 (OJ No C 65, 4. 3. 1996) and Council Decision of 16 February 1996.(5) OJ No C 174, 25. 6. 1993, p. 1.(6) OJ No C 165, 17. 6. 1994, p. 1.(7) OJ No C 3, 5. 1. 1989, p. 1.(8) OJ No C 329, 31. 12. 1990, p. 1.(9) OJ No C 326, 11. 12. 1992, p. 2.(10) OJ No C 329, 6. 12. 1993, p. 375.(11) OJ No C 165, 17. 6. 1994, p. 3.ANNEX COMMUNITY ACTION PROGRAMME ON HEALTH PROMOTION (1996 to 2000) A. HEALTH PROMOTION STRATEGIES AND STRUCTURES Objective To encourage the evaluation of the impact of health promotion policies and instruments and the development of a health promotion approach in the Member States by promoting the devising and assessment of health promotion strategies and dissemination of the best practices.Actions 1. Surveys and comparative analyses of the impact of Community and national health promotion policies and instruments and of health promotion structures and strategies and the assessment of the latter; activities to encourage and support cooperation between Member States on various strategic aspects of public health and health promotion.2. Support for transnational networks of national, regional or local health promotion bodies, adopting an integrated approach (i.e. an approach covering the various determinants, contexts and population groups) and promotion of joint activities and projects.B. SPECIFIC PREVENTION AND HEALTH PROMOTION MEASURES Objective To improve knowledge, particularly in conjunction with measures under the Biomed programme, of the situation and the problem of health promotion in relation to certain risk factors and health determinants and to certain disadvantaged social groups. To promote intersectoral and multidisciplinary approaches to health promotion directed at vulnerable or disadvantaged groups.Measures 3. Support for integrated health promotion measures and projects relating more specifically to groups which are disadvantaged as a result of their vulnerability or social exclusion, of social and cultural differences or of living in unfavourable areas or environments, together with measures to combat exclusion and precarious situations.4. Examination of the role of nutrition and other life-style factors in the etiology of diseases and information to the public to improve understanding of basic nutritional principles and of new techniques and methods of presenting and preparing foodstuffs.5. Promotion of analysis, evaluation and exchange of experience and information and support for actions in respect of innovative measures for the prevention of cardiovascular and cerebrovascular diseases, taking account of the risk factors for such diseases.6. Support for exchanges of experience and information concerning the rational use of medicines, in particular generic medicines and self-medication, in cooperation with general practitioners and pharmacists. Exchange of experience on providing the public with information on the use of medicines, in particular medicines available without prescription.7. Promotion of examination, assessment and exchanges of experience and support for actions concerning measures to prevent alcohol abuse and the health and social consequences thereof.8. Support for measures to promote regular physical activity and to reach sound physical and mental hygiene practices.9. Support for studies on ageing populations in the European Union and promotion of exchanges of experience and information on the prevention of age-related illnesses in conjunction with the other specific programmes.C. HEALTH INFORMATION Objective To improve knowledge of mechanisms for devising health messages and assessing health information methods and encourage an exchange of information and documentation between professionals and those responsible for public health and health promotion policies.Measures 10. Support for and coordination of work in the Member States to improve knowledge of the psychological, sociological and cultural mechanisms and the economic factors involved and of information methods to encourage the adoption of healthy lifestyles; support for the assessment of results and for dissemination of the best practices.11. Surveys of public opinion on various aspects of health promotion (Eurobarometer survey) and support for the preparation and assessment of specific information campaigns including those coordinated at Community level or in several Member States.12. Support for the development of a European infrastructure, for example in the form of transnational networks, reference centres containing information and documentation on public health and health promotion for use by professionals, administrators and decision-makers in the field of public health, and dissemination to interested parties of information on the Community's activities in this field.D. HEALTH EDUCATION Objective To encourage greater integration of health education in schools, including sex education; to foster the development and dissemination of the best health education experiments and methods tailored to different contexts (e.g. school, work and leisure) and different target groups (e.g. children, adolescents and young adults, and workers).Measures 13. Exchanges of experience between Member States concerning the development and distribution of appropriate health education programmes, teaching materials and modules. Support for information campaigns, demonstration projects and innovative experiments aimed at promoting healthy lifestyles and responsible behaviour including support for the European Network of Health-Promoting Schools in cooperation with the WHO and the Council of Europe.14. Support for, coordination and evaluation of health education projects which are aimed at young persons and adolescents who have left the school system and are devised and implemented either by official bodies or by private associations and non-governmental organizations in settings such as sport and leisure activities and socio-cultural activity centres.15. Support for innovative means of providing continuing structured health education, involving distance teaching and information technologies, for adults and the elderly.16. Support for health education measures in the workplace, particularly in relation to nutrition and the risks involved in tobacco and alcohol consumption, as well as mental health factors, including prevention of stress-related risks.E. VOCATIONAL TRAINING IN PUBLIC HEALTH AND HEALTH PROMOTION Objective To help to familiarize the various categories of health staff, those who decide on and administer health policy or action and those in the front line of health promotion (e.g. teachers, educators, social workers) with knowledge, ideas and methods relating to public health, prevention, health promotion, information and health education.Measures 17. Review and assessment of existing structures and training schemes in public health and health promotion and compilation of a European directory. Support for cooperation between schools of public health, universities and bodies providing training in this area with a view to the development of common training courses and exchanges of students and teaching staff in conjunction with existing education and training schemes.18. Promotion of cooperation between Member States on the content of training courses and training activities in the fields of public health and health promotion for professionals, administrators and decision-makers, emphasizing interdisciplinary approaches (including social, economic, psychological and environmental aspects).19. Support for training activities relating to health education in schools aimed at teachers, instructors and other staff concerned including development of modules, teaching aids and educational materials.20. Encouragement and support for exchanges of experience relating to the training of health professionals in health promotion and the early detection and prevention of diseases, including cardiovascular diseases, and in identifying and controlling risk factors and situations, including those linked to alcohol abuse.